Wade, G. J.
This was an action to recover the aggregate amount of certain weekly insurance premiums paid by the insured anterior to the forfeiture of -two insurance policies on account of her failure to pay premiums in accordance with the terms of the contract. This contract stipulated that “if agent fails to call for dues, all policyholders are required to remit their premiums to the nearest office of the company, or forfeit what they have paid the company.” The fact that, the insured had paid premiums, before or at the time they fell due, to agents or collectors of the company, would not relieve her from the obligation to remit such premiums directly to the nearest office of the company, where no agent of the company called for or demanded payment of them when due. Under the allegations in the petition for certiorari, adopted as true by the judge who tried the easej no course of dealing between the parties appears which in legal effect amounted to a waiver by the insurer of the aforementioned stipulations, or authorized the insured to disregard them. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.

Certiorari; from Fulton superior court — Judge Pendleton. November 34, 1915.
W. E. Buttles, for plaintiff.
Nalley & Scott, for defendant.